DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 12 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 04/20/2020)

With respect to claim 1 the prior art discloses An aberration correction method, comprising: 
receiving a captured image that is captured by a camera.

Prior art Hayasaka US 2018/0124321 teaches a method of reducing light rays determined by a PSF intensity distribution. However, the prior art does not teach or fairly suggest generating a first matrix based on a point spread function (PSF) matrix of a lens of the camera by reducing a number of indices indicating light arrival points of the PSF matrix, or generating a second matrix based on the PSF matrix by reducing a number of indices corresponding to light arrival points of a transposed matrix of the PSF matrix; 
iteratively performing an aberration removal and a noise removal based on the captured image and the first matrix or the second matrix; 
and outputting a final corrected image as a result of the iteratively performing the aberration removal and the noise removal.

With respect to claim 10 the prior art discloses An aberration correction apparatus, comprising: 
at least one processor; 
and an input/output (I/O) unit, 
wherein the I/O unit is configured to receive a captured image that is captured by a camera, 
and the least one processor is configured to.

Prior art Hayasaka US 2018/0124321 teaches a method of reducing light rays determined by a PSF intensity distribution. However, the prior art does not teach or fairly suggest generate a first matrix based on a point spread function (PSF) matrix of a lens of the camera by reducing a number of indices indicating light arrival points of the PSF matrix, or generate a second matrix based on the PSF matrix by reducing a number of indices corresponding to light arrival points of a transposed matrix of the PSF matrix, 
iteratively perform an aberration removal and a noise removal based on the captured image, and the first matrix or the second matrix, 
and output a final original image as a result of the iteratively performing the aberration removal and the noise removal.

Dependent claims 2 – 9, 11, and 12 are allowable for at least the reason that they depend on allowable independent claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696